 In the Matter of ALABAMA MILLS, INC.andLOCAL No. 2051, UNITEDTEXTILE WORKERS or AMERICACase No. C46-Decided July 6, 1936Cotton Textile Industry-Strike-Employee Status;during strike-.Inter-ference,Restraint or Coercion.;during strike:initiating and fostering anti-unionism among townspeopleand publicofficials;by publicofficials,businessmen and townspeople;intimidating union members; 'employment of armedguards ; terroristic activities against union members ; refusing to meet withrepresentatives of strikers for purposes of negotiation-Conditionof Employ-ment:non-membership inunion-Discrimination:notice to strikers of termi-nation of employment;requiring strikers to make individual applications forre-employment;non-reinstatement following strike ; denial of employment tounionmembers-Reinstatement Ordered, Strikers:discrimination in reinstate-ment ; displacement of employees hired during or following strike ; preferentiallistordered,including-BackPay: awarded-R,einstatemen.tOrdered,Non-Strikers:union members denied employment upon reopeningof plant followingstrike.Mr. Mortimer Kollenderfor the Board.Mr. Arthur Fite,of Jasper, Ala., andMr.'H. A. McWhorter,ofBirmingham, Ala., for respondent.Mr. Homer L. Welch,of Birmingham, Ala., for the Union.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OF CASELocal No. 2051, United Textile Workers of America, hereinaftertermed the Union, having duly filed a charge with the RegionalDirector for the Tenth Region, the National Labor Relations Board,by its agent, the said Regional Director, issued and duly served itscomplaint dated February 11, 1936, against Alabama Mills, In-corporated,Winfield, Alabama, respondent herein, alleging that therespondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions(1), (3) and (5) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act, hereinafter termed the Act.In substance, the complaint alleges that the respondent, a Delawarecorporation authorized to do business,in the State of Alabama, isengaged, at, a place of business in the town of Winfield, Alabama,20 DECISIONSAND ORDERS21hereinafter termed the Winfield plant, in the production, sale anddistribution of textile products in interstate commerce; that in July,1934, after a strike at the Winfield plant, it was closed by the re-spondent and remained closed for over a year; that in November,1934, the respondent and the Union accepted the terms of a basisfor the settlement of the strike and for the reopening of the plantproposed by a Commissioner of Conciliation, United States Depart-ment of Labor; that on or about November 1, 1935, after the re-spondent had reopened the Winfield plant for operation, the respond-ent refused, at the request of Union representatives, to meet aUnion committee to arrange for the reinstatement of Union mem-bers, and demanded new applications of employment from Unionmembers who wished to return to work; that since reopening its Win-field plant, the respondent has surrounded the Winfield plant millproperty with a wire fence, has stationed special police guardsthere,has repeatedly refused Union members access to the millproperty to make application for jobs unless they renounced theirUnion membership and has stated that the respondent was "notworking any Union people" at the Winfield plant; that the re-spondent, since resuming operations, has hired a large number ofemployees who are not members of the Union; and that the respond-ent has, since November, 1935, failed and refused to reinstate 142employees who are Union members by reason of their Union mem-bership and activity.The respondent's answer, in brief, admits its corporate existence,but denies that its operations of the Winfield plant constitute inter-state commerce; it admits the allegations as to the July, 1934, strikeand its acceptance of the proposed basis for settlement in November,1934, but alleges that the spirit of the proposed basis of settlementwas violated when some of the persons named in the complaint par-ticipated in a "march" to the plant in September, 1935, when theplant was being prepared for reopening; it admits that some of itsemployees, before the July, 1934, strike, had joined a labor organiza-tion and admits that in the latter part of October, 1935, it receiveda request from Union representatives at Winfield for a meeting withthe respondent, but states that none of those making that requestwere at that time employees of the respondent; it alleges that sinceresuming the operation of the Winfield plant in November, 1935,it has had in its employment a sufficient number of employees for itsproduction requirements, and that it has no knowledge of whethersuch employees are members of a union; it alleges that no officer,agent or employee of the respondent was authorized to refuse topermit any one to apply for employment or to make the anti-unionstatements alleged in the complaint; and it alleges that the respond- 22NATIONAL LABORRELATIONS BOARDent has not refused to employ any person named in the complaintby reason of Union membership.All other allegations of the com-plaint are denied.Pursuant to notice thereof duly served on the respondent, NoelR. Beddow, duly designated by the Board as Trial Examiner, con-ducted a hearing commencing on March 10, 1936, at Jasper, Ala-bama.The respondent appeared by Counsel, Arthur Fite and H. A.McWhorter, and participated in the hearing, announcing, however,that it did so "without waiving any question or any defense."TheBoard was represented by counsel.Full opliortunity to be heard, tocross-examine witnesses and to produce evidence was afforded to allparties.In, the course of the hearing, the Trial Examiner overruled therespondent's motion to dismiss (Exhibit B-5) and its plea to theBoard's jurisdiction and in abatement' (Exhibit B-6).The motionto dismiss argues the unconstitutionality of the Act, that the re-spondent is not engaged in interstate commerce and that the factsalleged in the complaint are not sufficient to show that the respondent"has been guilty of any unfair labor practice".The plea to theBoard's jurisdiction and in abatement raises the same questions ina different way.The Trial Examiner's rulings on the motion andthe plea are affirmed and the motion and the plea are hereby denied.Except as noted below, we find no prejudicial error in any of theTrial Examiner's other rulings at the hearing and they are affirmed.The Trial Examiner sustained the respondent's objection to theintroduction in evidence of a document entitled, "Analysis of Strikesand Lockouts in 1934 and Analysis for September 1935", preparedby the Bureau of Labor Statistics, United States Department ofLabor, and printed by the United States Government PrintingOffice in 1936 under a facsimile of the seal of the Department ofLabor (Exhibit B-27, marked for identification).The ruling wasmade on the ground that the document was not a certified copy.Wefind that the document is relevant and material on the issues ofunfair labor practices affecting commerce and is an official publica-tion of the United States Department of Labor and therefore ad-missible in evidence.This document is hereby admitted in evidenceand made Board Exhibit 27.On June 3, 1936, the respondent,through its counsel, entered into a stipulation with counsel for theBoard, incorporating a statistical statement, certified by the UnitedStates Department of Labor, of strikes in the cotton textile industryfrom January 1, 1934, to July 31, 1935, as Exhibit B-32 in therecord, subject, however, to the respondent's reservation of exceptions1 At the hearing, the plea was amended to substitute the word "judicial" for the word"jurisdictional"in paragraphs (g) and(h) on pages four and five thereof.A DECISIONS AND ORDERS23as to the relevancy thereof.We find this document relevant andmaterial to the issues of unfair labor practices affecting commerce,and it is hereby admitted into the record as Exhibit B-32.At the hearing, on motion of counsel for the Board to conform toproof, and with the consent of counsel for the respondent, the TrialExaminer amended the date alleged in paragraph 10 of the com-plaint from July, 1935, to September, 1935.The Board finds thatparagraph five of the complaint requires a similar amendment toconform to proof, and, pursuant to Article II, Section 7 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,paragraph five of the complaint is hereby amended to substitutethe words, "September, 1935", for the words, "July, 1935".Pursuant to Article II, Section 35 of National Labor RelationsBoard Rules and Regulations-Series 1, the Board, on Aplzl 3, 1936,ordered the proceeding to be transferred and continued before it.Upon the entire record in the proceeding, including the pleadings,the stenographic transcript of the hearing, and the documentaryand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSI.The respondent, Alabama Mills, Incorporated, is a Delawarecorporation organized in 1933, authorized since December, 1933, todo business in the State of Alabama. It was created in that yearupon the reorganization of the Alabama Mills Company, incorportedin 1928. It is engaged in the production, sale and distribution ofcotton textiles.II.The respondent operates ten cotton mills, constructed by itspredecessor corporation in about 1928 and put into full operationin October, 1929.They are located in ten different towns in Ala-bama, each built and operated to specialize on different fabrics fora particular trade.'However, the market for textile products variesconstantly, and mill equipment and machinery are changed fre-quently to meet changing market demands.The respondent's tenmills average approximately 11,000 spindles each.The respondentz The ten mills, located in the following Alabama towns, and their specialities, areAliceville-suitings, shoe twill.Fayette-work clothing, suitingsRussellville-goods for rubber trade, some domesticsHaleyville-goods for the abrasive trade, some suitingsJasper-bag goods, some berets and slub goods.Clanton-gabardine, dress goodswetumpka-denim, overalls, work clothesGreeneville-sheetings, bag goodsDadeville-corduioys, specialtiesWinfleld-osnaburgs, toweling, sheetings, domestics 24NATIONAL LABOR RELATIONS BOARDoperates a combined total of approximately 115,000 spindles of theestimated 28,000,000 in the United States.Very few cotton textilecompanies are as large.The payroll of the ten mills totals approxi-mately $1,750,000 a year.III. (a) At the Winfield plant, the respondent is engaged in theproduction, sale and distribution of osnaburgs, toweling, sheetingsand various cotton fabrics sold in the domestic market.The Win-field plant normally employs 325 to 350 workers. Its payrollamounts to $3300 to $3500 a week.(b)Cotton is the principal raw material used in the Winfieldplant.Starch, burlap and sizing compound are also used.Therespondent also purchases coal, "picker sticks" made of hickory,belting, and frequently a considerable amount of replacement partsfor the machinery in the plant.The cotton is purchased separatelyfor each plant.Some materials are purchased in carload lots,shipped to one of the mills, and distributed among the other mills,includingWinfield, in one of the respondent's three motor trucks.'The trucks are also used to transfer cotton and other materials asneeded from other mills to Winfield, and from mill to mill.(c)At the Winfield plant, raw cotton arrives in bales by rail andtruck, mainly the latter, and is unloaded at the respondent's ware-house, located on the respondent's spur track there.As needed 4 thebales are opened, placed in a bale breaker, the cotton is cleaned andfluffed, and then processed by 16 or 18 individual but consecutiveprocessing operations 8 into cotton yarn and woven into cloth.Themanufacturing process, from the time a bale of cotton is opened anduntil the cotton cloth is completed and placed in the warehouse, is3Redmond testified that the three trucks are operated entirely within the State ofAlabama4 Redmond testified that the manufacturing process may begin on receipt of the cot-ton at the warehouse,if it is needed at the time;sometimes the cotton may remain inthe warehouse from six weeks to eight months before it is processed'The cotton, after it is cleaned and fluffed,isblown into a picker and comes out ina "lap".The lap is put through a card and comes out in a web, which is put througha collender roll into a can in the form of a sliver. The can of sliver is put into a drawframe, drawn twice and then put through a"slubber", from which it comes out in theform of a "loving"on a bobbin.The roving bobbin is then worked into finer roving,depending on the yarn desiredFor coarse yarn,the roving is put on a spinning frameand made into finishedyarn, either on a warp bobbin or a filling bobbin.For fineryarn, the roving is first made finer.At the spinning frames, two classes of yarns arespun,warp yarn and filling yarnThe filling yarn goes to the weave room to bewoven into clothThe warp yarn is spooled on large spools and taken from the creelto the warpers where it is run on a "large" or a section beam.The section beamsthen go through the "slashers"where a "sizing"isput on the yarn. From the slashersthe yarn conies out on a"loom beam", which is taken to the "drawing-in-room"or "tying-in-room"where it is drawn through reeds and harness,made ready for the loom.Loom-fixers place the loom-beams on the looms,set the harness and the picker motions,and the weaver weaves the cloth.'Cloth handlers take the cloth from the loom when theroll is large enough and take it to the cloth room,where the hurlers and inspectors in-spect it; then it is graded.When found perfect, the cloth goes on to balers and press-men who bale it and make it ready for shipment. Finished cloth is placed in thewarehouse whence it is shipped to fill orders. DECISIONS AND ORDERS25continuous.At the Winfield plant, the respondent manufactures toorder and tries as much as possible not to manufacture except onorder.The respondent also manufactures subject to future orders,anticipating the market.Cloth may remain in the warehouse beforeshipment.An average inventory of $40,000 to $50,000 of finishedproducts is kept at each of its mills.(d)The respondent's sales of cotton cloth manufactured at theWinfield plant are made through a commission house, Bliss-Fabian& Company, New York City, its sole selling agent for all of itsplants."The selling agent makes all of the respondent's sales, pur-suant to the terms of a contract with the respondent.Orders aretaken by the agent, 'at general market prices; the original of theorder is sent to the respondent's offices in Birmingham, Alabama,and a copy to the Winfield plant, where the order is filled and shippedto the customer.All goods sold are billed to the selling agent, whocollects the invoices and settles with the respondent, deducting com-missions.The agent, under the contract with the respondent, some-times advances to the respoiAent a certain amount of receivables tomeet payrolls and to buy cotton and supplies.The respondent'sselling agent does a slight amount of advertising for the respondentin trade journals.(e)Approximately 13 per cent of the raw cotton purchased by therespondent for its operations in the Winfield plant is purchased inMississippi and transported from there to the Winfield plant inAlabama; approximately 87 per cent of the raw cotton used at theWinfield plant is purchased in Alabama.7 Practically all of thestarch, burlap and sizing compound used is purchased in other states.Some of the "picker sticks", are purchased outside of Alabama; thebelting and machinery replacement parts are purchased in manyother states.All of the raw cotton is shipped f. o. b. the Winfieldplant.Picker sticks and machinery replacement parts are, to a con-siderable extent, shipped f. o. b. the manufacturer.(f)All of the respondent's finished product manufactured at theWinfield plant is sold to customers in states other than the State ofAlabama, and shipped by the respondent f. o. b. the Winfield plant.'Shipments are made by rail and truck, mostly the former. Thecloth is loaded from the respondent's warehouse to cars on its spur'Redmondtestified that thiscommissionhouse alsoacts as sellingagent for othermills.7 The respondent's purchases of cotton for the Winfield plant, for the periodfrom November, 1935, to February 29, 1936, totalled 722 bales at a cost of about $49,000.Of these amounts, 96 bales, at a cost of $6,066 37, were purchased in Mississippi and thebalance in Alabama.e From November, 1935 to February 29, 1936, the respondent shipped cotton textilesamountingto $60,579.86 to customers in New York, Connecticut, New Jersey, Missouri,Georgia, Virginia, and Louisiana.These shipments are typical of the respondent's ship-ments over a period of a year. 26NATIONAL LABOR RELATIONS BOARDtrack.The respondent's customers convert the cloth into towels,bags, work clothing and pockets for work clothes.The respondentmanufactures toweling for two or three customers, who cut the clothinto towels, hem and sew it, anal distribute the towels throughoutthe United States.To a limited extent, the respondent marks itscloth with its own registered trade mark 9 on such products wherethe customer does not have his own brand.IV. The respondent's operations with respect to the purchase ofraw materials, its manufacturing process and its sales and shipmentsset forth above in finding III as to the Winfield plant, characterize,approximately, its operations in its nine other plants.V. (a) In the course of the respondent's operations in all of itsmills, including the Winfield plant, as set forth above, there is a flowof considerable quantities of raw materials, belting and machineryreplacement parts from many states other than the State of Alabamato its mills, including the Winfield plant, in that State, and of largeamounts of cotton cloth (all of the cloth produced) from its mills,including the Winfield plant, in Alabama, to many other states.(b),The respondent's operations in all of its mills, as set forthabove, constitute a continuous flow of trade, traffic and commerceamong the several States.(c)The respondent's operations in the Winfield plant, as set forthabove, constitute a continuous flow of trade, traffic and commerceamong the several States.II.THE UNIONVI. Local No. 2051, United Textile Workers of America, affiliatedwith the American Federation of Labor, is a labor organization,composed of employees at the respondent's Winfield plant. TheUnion was chartered in November, 1933. In November, 1935, ac-cording to a list of members as of that month prepared by theUnion's recording secretary from the Union's financial records, ithad 167 members in good standing (Exhibit B-20).III.RELATIONS BETWEEN TIIE RESPONDENT AND THE UNION UNTILSLPTEMBER, 1035VII. (a) In January, 1934, there Was a strike at the Winfieldplant in protest against the "stretch-out" system.10The strike lastedseveral weeks ; the plant was shut down during that time. The"The respondent's trade mark is called "The Big Ten" ; it consists of a circular disc,with ten spokes, each bearing the name of one of its ten mills.11Under the"stretch-out" system,instituted at the Winfield plant after the Code for,the industry under the National Industrial Recovery Act went into effect,when the plantbegan to operate on an eight-hour day the amount of work required of each employeewas increased and about every third employee was eliminated DECISIONS AND ORDERS27strikewas settled and the plant resumed operations when the re-spondent agreed to discontinue the stretch-out and reinstate all thestrikers.In March, 1934, there was another strike at the Winfieldplant, caused by a continuation of the stretch-out and the respond-ent's failure to reinstate four or five Union members.The strikelasted two weeks ; the mill was again shut down. Settlement waseffected and the mill reopened after an agreement by the respondentto reinstate all strikers without cliscrimmation, pending interven-tion by the National Textile Labor Relations Board, if necessary.On July 17, 1934, employees at the Winfield plant again went out onstrike.This strike, too, was caused by the stretch-out and discrimi-nation-"they were just firing the people wholesale because they be-longed to the Union."The plant was shut down.(b)The July strike continued until the latter part of November1934.Negotiations and conferences in October and November be-tween a Union committee representing employees of the Winfieldplant, officers of the respondent, a representative of the NationalTextile Labor Relations Board and C. L. Richardson, Commissionerof Conciliation, United States Department of Labor, finally resultedin a basis of settlement proposed to the respondent and the committeeby Richardson on November 23, 1934 (Exhibits B-21, 21a, 23), andaccepted writing on that day by the respondent (Exhibit B-23a) andby the committee (Exhibit B-22).Under the settlement proposal:(1) both parties agree to make all reasonable efforts to adjust griev-ances, with either party to have the right to file a complaint with theNational Textile Labor Relations Board in the event of disagreement;(2) the respondent agrees to reinstate to their former positions allemployees on its payroll onJuly17, 1934, without discrimination, asfast as business warrants; (3) it is understood that employees will notbe discriminated against for joining or not joining an organization oftheir own choosing."(c)Negotiations for the reopening of the Winfield plant and thereturn of the respondent's employees there to work under the Novem-ber settlement proposal continued between Union committees and therespondent's president and officers until the summer of 1935.Therewere conferences in the respondent's offices in Birmingham, in Janu-ary,April and August, 1935.At each of these meetings, the dis-cussion embraced the reopening of the Winfield plant, the return ofthe" employees to work, and evictions or eviction notices from the11 The settlement negotiations also disposed of 32 cases of claimed discrimination inthe discharge of Union members, apparently before the July strikeThirty of thesecases weredropped ; two were to be submitted to the Textile Labor Relations Board forfinal decision(Exhibits B-24, 24a). 28NATIONAL LABOR RELATIONS BOARDrespondent's houses in the mill village .112At these conferences, theUnion committees informed Redmond that the employees asked himto reopen the plant and that the employees were ready to return towork under the November settlement proposal.Redmond's reply wasthat a lack of orders prevented the operation of the plant then, butthat he hoped he could operate it in the future.The committee also.called Redmond's attention to the evictions and eviction notices andat one time brought him affidavits from Winfield business men andcitizens that four employees threatened with eviction were not "trou-ble makers".Redmond promised "he would see about it'?, and thatif all was peaceful and there was no trouble, there would be no moreevictions.However, the employees referred to in the affidavits wereevicted, and in June and in July more eviction notices were issued andmore workers were evicted from the mill village.13At the last meet-ing between the Union committee and the respondent, when the sub-ject of the November agreement was brought up, Redmond informedthe committee that there was "no agreement", that it had "died withthe N. R. A." 14IV. THE UNFAIR LABOR PRACTICESVIII. Early in September, 1935, the respondent began to preparetheWinfield plant for operation.According to Redmond the plantwas kept shut down after the July, 1934, strike and the November,1934, strike settlement proposal because the export market for theplant's product, cloth 30 inches Wide, had disappeared due to foreigncompetition.By September, 1935, however, there were prospects fora domestic market for a 40 inch cloth.Early that month, the re-spondent employed a small number of mechanics and loom fixers toadjust the Winfield plant looms, then capable of making only 30 inchcloth, to a 40 inch cloth; a few workers were also employed to runcotton and goods in process through the looms in order to avoid wasteand damage.All together, about eight to 12 workers were employed.l' The respondent owns 38 or 40 dwelling houses in the mill village at the Winfieldplant.The streets of the mill village are piivate streets that serve the houses in thevillage.>s According to the testimony by John Blakney,an employee of the respondent atWinfield and who was a Union official representing employees in these conferences, theevictions totalled about 25Redmondtestified that about15 were evictedby November,1935.Redmond,in reply to questioningabout hisreasonsfor theevictions,testified :"The houses were there,occupied,and using water and lights and I wanted the housesso when I got ready to operateI could putemployeesin them "14Although Blakney testifiedthat Redmondhad made these remarks at a conferencewith the Union committeein April, 1935,he also testified that these statements weremade at the last conference with the committee,which, according to his testimony,was in August.Redmond couldnot have referredto the "death" of the N R. A.before the decisionby the UnitedStates SupiemeCourt in the Schechter case on May27, 1935.Blakney'stestimony, then, asto these statementsby Redmond must referto the conferencein August, or certainlya conferenceafterMay 27th andnotat theApril conference. DECISIONS AND ORDERS29IX. By about September 5, 1935, the Union members had learnedthat the Winfield plant was being overhauled and that there wereprospects of employment.On about that day, Blakney spoke toSinclair, the respondent's cashier at the plant, and asked him "if theycouldn't use some of the Union help". Sinclair replied in the nega-tive.Blakney then asked him for a meeting with the Union com-mittee; Sinclair said that was out of his power, but referred him toRedmond.The next day Blakney telephoned Redmond and asked fora meeting with the Union committee.Redmond's reply was, "we haveno committee".When Blakney asked him if he meant he did notintend to live up to the "agreement" (the strike settlement proposal),Redmond answered, "we have no agreement".X. (a) Redmond's statements and the employment by the respond-ent of non-Union workers, besides the mechanics engaged in wideninglooms, at the Winfield plant, led the Union and other labor organiza-tions in the town to hold a mass meeting in Winfield on September13th.At the meeting arrangements were made to parade to the plantto tell the workers there that Union members were out and the reasonthey were out and to "ask them not to do this". Before the parade,a committee of four called on Mayor James McDonald of Winfield inhis office, and asked him to lead the parade.The Mayor refused todo so, saying, "the town council met last night ... and went on recordthat they were going to protect the Alabama Mills, and help them runwithout Union help, regardless".The Mayor, however, detailed twopolice officers to lead the parade.,(b) Led by the two police officers, 150 or 200 of those at the massmeeting textileworkers,miners,hod-carriers,clerks-paradedpeaceably to the edge of the mill property, where they found Sinclairwhen they arrived.Sinclair was requested to ask the workers insideto come to the door ; that the paraders wanted to talk to them. Sin-clair went inside three times and each time returned to say that thoseinside did not want to come out. Sinclair then asked the paraders towait and telephoned Redmond in Birmingham.Redmond orderedthe work at the Winfield plant to be stopped and the plant to be shutdown.Blakney shook hands with Sinclair and told him the Unioncommittee was ready to meet him at any time. The paraders then,still led by the two police officers, marched back to town and disbanded.There was no disturbance or trouble of any kind during this time, norany threat thereof.XI. (a) The work of clearing and widening the looms at the Win-field plant ceased for about two weeks after the parade.During thistime, before the end of September, a committee of Winfield citizens,including Mayor McDonald, who, according to Redmond may be oneof the respondent's stockholders, and Pierce, one of the respondent's 30NATIONAL LABOR RELATIONS BOARDdirectors and also a stockholder,called on Redmond and petitioned,verbally, for the reopening of the Winfield plant.The committeemembers told Redmond that they were missing the Winfield plant pay-roll, that it was the only payroll the town had.15Redmond's replywas that lie would try to open the Winfield plant if the town andcounty officers"would maintain order"; "keep law and order."Red-mond then spoke to Couch, the sheriff of Marion County, and othertown and county officials and asked them if they could keep "law andorder" if the plant was reopened.They assured him they could.When the sheriff,however, claimed he had no money to employ depu-ties,Redmond agreed to reimburse him for the expenses in connectionwith their employment.(b)At about the end of September,the respondent,on Redmond'sorder, had a barbed wire fence, six or eight feet high, built aroundtheWinfield plant and the mill village.Eight or ten armed guardswere deputized by the sheriff and stationed about the plant to guardit day and night.The respondent paid for their services.The re-spondent also built little shacks inside the barbed wire fence for theuse of the deputies,and put stoves in them.E. C. Curtis,employedby this Board as a Field Examiner, investigated the charge in thiscase before the issuance of the complaint,and in connection therewithvisitedWinfield. In his testimony, he described the plant as thusguarded and protected as a "German prison camp."XII. The Winfield plant was reopened for further overhauling andloom widening about October 1, 1935.On October 31st, the Unionwrote to Redmond requesting a conference with a Union committeeabout the date of resuming operations and the return of Union mem-bers to work (Exhibit B-14). In Redmond's reply, dated November1st, he states that "we do not have any employees at Winfield exceptthose . . . now at work in the mill. All the employees that wereworking in there last year terminated their employment when theywent out on strike.In resuming operations we will be glad to considerapplications from anyone that wants to work in the mill ..."Twosubsequent letters from the Union to Redmond,dated November 12and 19,1935, the former letter again requesting a meeting, were notansweredby the respondent.XIII.(a) In about November, 1935,the respondent began employ-ing workers for the Winfield plant.Deputies guarding the planthanded out application blanks.Some of the applicants were requiredto secure the endorsement of Pierce,the respondent's director residinginWinfield,16 or of other business men of the town before their appli-zsThe Winfield plant is the only industrial plant in the town, which has a populationof 2500 to 3000; the plant,when operating,employs more than a tenth of the town'stotal population.io Redmond testified that there is a director of the respondent residing in everyAlabama town in which it operates a mill DECISIONS AND ORDERS31cations were acted upon, as to whether they would make "desirableemployees", "deemed to be peaceable."(b)When Union members or relatives of Union members presentedthemselves at the mill property and asked to see the superintendentor other of the respondent's officials about work, they were informedby armed deputies guarding the plant that Union members or rela-tives of Union members were not being employed at the *infieldplant.One guard informed an applicant that the barbed wire fencewas "to keep the dogs out."Curtis, the Board's field examiner, wastold by a guard at the fence that those who desire work at the plantmust throw their Union cards away and give up the Union, "becausethis is a non-union mill, we are not working Union people"; that appli-cants for work must be passed upon by "a couple of people in town,and they would know whether they were Union people or not."XIV. Between about November, 1935, and February 29, 1936, therespondent employed approximately 270 workers at the Winfield plant(Exhibit B-31).Of these, about 200 had never been employed therebefore; some of them were inexperienced.Among the about 70 formeremployees rehired, 51 were working in the Winfield plant on July 17,1934, the day of the last strike.But among the 270 employed, thereappears the name of only one worker, Charlie Terrell, listed on theUnion's November, 1935, membership roster, showing 167 Unionmembers.1-7XV. When asked at the hearing why 200 new employees were hiredat the Winfield plant when approximately 140 experienced `workerswho wanted their jobs were available, Redmond replied:"Well, We endeavored to operate the plant three different timeswith those particular employees, and were not able to do it suc-cessfully, and it was either leave the plant down, or get some otheremployees."He also testified that these workers were not excluded from employ-ment because of the strike, but "because of continuation of the strike,interference by their leadership", which he believed was Unionleadership.V. CONCLUSIONSXVI. (a) Through Redmond's testimony, the respondent sought toestablish that the use of Pierce and other Winfield citizens to pass on17The list of workers employed by the respondent since November includes the namesof two workers,Luther Perry and Troy Smith,listed among the 142 named in the com-plaintBut these two names aie not listed on the Union's list of members in goodstanding in NovemberBlakney testified that on the recommendation of Rice,an official of the respondent,he was employed at the respondent'smill in Jasper,Alabama since December, 1935Blakney testified,however, that he wanted his job back at the Winfield plantThecharge in this case was filed on December 7, 1935.Redmond testified that a few other Union members were working at other plants. 32NATIONAL LABOR RELATIONS BOARDapplicants for employment and the enclosure of the mill property withbarbed wire and the stationing of armed guards there was for thepurpose of keeping disorderly workers out of and away from the plant.The evidence clearly reveals that all this is a flimsy subterfuge forthe respondent's actual intentions in such conduct-to keep Unionmembers from employment.Redmond testified that those who par-ticipated in the parade on September 13th were, as he first put it, dis-orderly, or, as he amended his testimony on further questioning, they"threatened disorder".But the evidence leaves no doubt that theparade to the edge of the mill property on that day was absolutelypeaceful, was at the request of the paraders led by two Winfield policeofficers, and that there was not the faintest threat of disorder.Red-mond testified that he considered the July, 1934, strikers as employeesuntil the fall of 1935, and that their "disorder" caused him to considerthat status to have been forfeited.Again, the subterfuge is apparentfor the same reasons. In fact, there is evidence indicating Redmond'sintention to evade the terms of the strike settlement proposal as earlyas the summer of 1935.The evictions in June and July were admittedby Redmond to have been in preparation for reopening the plant; inAugust Redmond told Blakney that the agreement "died with theNRA", and on September 5th he announced to Blakney that therewas "no committee" and "no agreement". The peaceful parade onSeptember,13th merely served the respondent as an excuse for a dis-play of feudal brutality aimed to terrorize the mill -workers there torenounce Union membership and association if they wanted to workand live.In this, the respondent had the assistance of Winfield citi-zens, some of them stockholders in the respondent, eager to againhave the town's sole payroll back, and of the law enforcement authori-ties of the town and county.The citizens knew who were Unionmembers.The town council had already voted to help the respondentrun "without Union help"; the sheriff merely deputized armed guardsfor duty about the "German prison camp". The respondent paidtheir salaries.In view of the anti-Union atmosphere the respond-ent had created in the town, Redmond's testimony that the guards,paid by the respondent, were under the sheriff's orders, and were notauthorized to make anti-Union statements, is a meaningless techni-cality.The guards, like the citizens who passed on applicants forwork, were obviously imbued with the respondent's undoubtabledesire to keep Union members out of work in the Winfield plant andthus destroy the Union.(b)Our conclusions are confirmed by the inescapable fact thatof 270 workers employed by the respondent at the Winfield plantfrom about November, 1935, to February 29, 1936, and with about150 Union member workers, experienced mill hands, known by the DECISIONS AND ORDERS33respondent to be available for and desiring work, only one workeron the Union's membership roster in November was employed. Thisglaring fact reveals without possibility of question the hypocrisy ofthe respondent's pious assertions, through Redmond's testimony, thatUnion membership or activity played, no part in the selection ofworkers for employment after the Winfield plant resumed opera-tions in November.Moreover, these assertions are negatived byRedmond's own testimony that "interference" by Union leadershipin the three strikes (in January, March and July, 1934) made itnecessary to "either leave, the plant down, or get some other em-ployees".Workers who sought jobs at the Winfield plant when itresumed operations in November were refused employment becausethey were Union members and had engaged in concerted activitiesfor mutual aid and protection. In cases such as these, where theattitude of the employer is plainly shown to be one of uncompromis-ing hostility to the employment of Union members, it is unneces-sary to produce specific evidence that each employee affiliated withthe Union personally applied for reinstatement and was refused.(c) In refusing, after September, 1935, the Union's repeated re-quests to meet a Union committee to arrange for the return to em-ployment of workers who participated in the July, 1934, strike underthe terms of the November, 1934, strike settlement proposal, therespondent interfered with the right of its employees to collectivebargaining.Redmond testified that he considered the July strikersas employees until the fall of 1935. Section 2, subdivision (3) of theAct provides that the term "employee" shall include individuals'`whose work has ceased as a consequence of, or in connection with,any current labor dispute ..."The July, 1934, strike continueduntil the settlement proposal in November; and the Union, throughits committees, continued negotiating and attempting to negotiatewith,the respondent for the reopening of the plant and the returnof the strikers to work from the time of the settlement proposal inNovember, 1934, until after the reopening of the Winfield plantfor operation in about November, 1935. The "dispute" actually con-tinued during that entire time; it was not settled, but remainedsuspended pending action by the respondent in reinstating the strik-ers on reopening the Winfield plant; the strikers retained theirstatus as employees throughout, and the respondent admitted it soconsidered them, at least until the fall of 1935.Their status asemployees, given them by the Act, cannot be abrogated by the re-spondent on the fancied pretext of "disorder" in the September 13thparade.Having concluded that the respondent has denied its employeestheir right to collective bargaining under the Act, we find it unneces- 34NATIONAL LABOR RELATIONS BOARDsary to pass on the allegations of the complaint charging the re-spondent with refusal to bargain within the meaning of Section 8,subdivision(5) of the Act.(d)The respondent's conduct,as set forth above, in refusing anddenying work to Union members after resuming operation of itsWinfield plantbecause oftheirUnion membership and activity,constitutes discrimination in regard to hire and tenure of employ-ment and thereby discourages membership in a labor organization,in this casethe Union.(e)The respondent's conduct in so refusing and denying work toUliion members after resuming operation of its Winfield plant, be-cause of their Union membership and activity,constitutes interfer-ence, restraint and coercion of its employees in the exercise of theirrights to self-organization,to form, join or assist labor organizations,to bargaincollectively through representatives of their ownchoosing,and to engage in concerted activities,for the purpose of collectivebargaining or other mutual aid or protection.(f)The respondent's conduct,in refusing to meet a Union com-mittee on request to negotiate the return of participants in the July,1934, strike to work under the terms of the November,1934, settle-ment proposal,and in causing its officials and agents and citizensand public officials of the town of Winfield and the County ofMarion, Alabama,to terrorize the mill workers in Winfield to re-nounce Union membership and association,and by other conduct, asset forth above, constitutes interference,restraint and coercion ofits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities,for the purpose of collective bargaining andother mutual aid or protection.VI.THE RESPONDENT'S CONDUCT IN RELATION TO INTERSTATECOMMERCEXVII. (a)Discriminationby the respondentagainst its em-'ployees who were Union members occasioned,at least partially, thestrikes at the Winfield plant in March and July, 1934.Operationsceased completely at the plant for more than a year after the Julystrike.Statistics compiled by the Bureau of Labor Statistics,UnitedStates Department of Labor, and published in 1936 by the UnitedStates Government Printing Office under the seal of the Department(Exhibit B--27), show that of 1856 strikes and lockouts in the UnitedStates beginning in the year 1934, involving 1,466,695 workers, 853,or 45.9 per cent, were "organization strikes", including the issues ofunion recognition and discrimination,and involved 761,607 workers,or 51.9 per cent of the total workers involved.In the cotton textile DECISIONS AND ORDERS35,industry,statistics compiled by the same Bureau of the same Depart-ment, certified under the seal of the Department and the signatures,of the Secretary of Labor and the Commisisoner of Labor Statistics(made Exhibit B-32 by stipulation),show that in 1934, of 66 strikesand lockouts involving 274,380 workers and causing 3,458,354 man-days of idleness,33 were "organization strikes", including the issuesof union recognition and discrimination,involved 247,002 workersand caused 3,134,019 man-days of idleness.In 1935, from Januarythrough July, 16 out of 28 strikes in the industry were "organiza-tion"strikes, involved 8,169 workers and caused 209,384 man-days ofidleness.(b)On the basis of experience in the respondent'sWinfield plantand in other plants, the respondent's conduct as set forth in findings.VIII to XVI above, has led and tends to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.THE REMEDYTo remedy as much as possible the harm done by the respondentto the Union and Union members, we shall order the respondent to,ofFer employment to Union members at the Winfield plant.In hiring270 workers since resuming operation of the Winfield plant,the re-spondent has employed more than 100 workers over and above thenumber of Union members available for employment.The respond-ent denied and refused employment and discriminated as to all butone of the Union members by reason of their Union membershipand activity;all of them are entitled to jobs in the plant.A restora-tion of thestatus quoat the plant as of the time the respondentresumed operations in the fall of 1935 requires that in order to rein-stateUnion members who participated in the July, 1934, strike totheir former positions the respondent shall displace workers hiredto take their places; and in order togivejobs to other Union mem-bers refused work because of Union affiliation,the respondent shalldisplace workers hired for jobs in which such Union members wereexperienced.In addition,Union member employees who partici-pated in the July strike and whose positions were filled by otherworkers since the fall of 1935 are entitled to back pay from thedates such positions were so filled by the respondent,and we shallso order.Althoughwe shall so order the respondent to reinstate employees,the Union may desire to assert its right to bargain collectively withthe respondent under the terms of the November,1934, strike settle-ment proposal.Since the respondent,in refusing repeatedly to,negotiate with the Union as to reinstatement under the terms of the5727-37-vol. a-4. 36NATIONAL LABOR RELATIONS BOARDNovember, 1934, settlement proposal has denied its employees theright to bargain collectively guaranteed them by the Act, we shallalso order the respondent, on request, to enter into negotiations withthe union concerning such reinstatement.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law :1.Local No. 2051, United Textile Workers of America, affiliatedwith the American Federation of Labor, is a labor organization,within the !meaning of Section 2, subdivision (5) of the NationalLabor Relations Act.2.The respondent, by denying and refusing, after resuming opera-tion of the Winfield plant, employment to workers and to returnemployees to work because they joined and assisted a labor organiza-tion, thus discriminating in regard to the hire or tenure of employ-ment of each of them and thereby discouraging membership in thelabor organization known as Local No. 2051, United Textile Workersof America, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (3) of the NationalLabor Relations Act.3.The respondent, by denying and refusing, after resuming oper-ation of the Winfield plant, employment to workers and to returnemployees to work because they joined and assisted a labor organiza-tion, thus interfering with, restraining and coercing its employees attheWinfield plant in the exercise of the rights guaranteed them inSection 7 of) the Act, has engaged and is engaging in unfair laborpractices within the meaning of Section 8, subdivision (1) of theAct.4.The respondent, by interfering with, restraining and coercing itsemployees at the Winfield plant in the exercise of the rights guaran-teed them in Section 7 of the Act, and by causing citizens and publicofficials of the town of Winfield and the county of Marion, Alabama,to do so, and by refusing to meet a Union committee on request tonegotiate the return of participants in the July, 1934, strike to workunder the terms of the November, 1934, settlement proposal, and byeach item of such conduct, all as set forth in findings VIII to XVIabove, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.5.The unfair labor practices in which the respondent has engagedand is engaging, as set forth in the preceding conclusions 2, 3, and 4,constitute unfair labor practices affecting commerce, within themeaning of Section 2, subdivisions (6) and (7) of the Act. DECISIONS AND ORDERSORDER37On the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Alabama Mills, Incorporated, and its officers and agentsshall :1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid and protection, as guaranteed in Section 7of the Act, and from in any manner inducing or causing citizens andpublic officials from interfering with, restraining or coercing itsemployees in the exercise of such rights;2.Cease and desist from in any manner discouraging membershipin Local No. 2051, United Textile Workers of America, or in anyother labor organization of its employees, by discrimination in regardto hire or tenure of employment or any term or condition of employ-ment, by refusing to employ any person or to return to work any ofits employees, for joining or assisting Local No. 2051, United TextileWorkers of America, or any other labor organization of its em-ployees, or by threatening or causing others to threaten to do so.3.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer immediate employment to employees at the Winfieldplant who were employed by the respondent on July 17, 1934, andwho went out on strike on that day, and who are members of LocalUnion No. 2051, United Textile Workers of America, in all cases inwhich the respondent has since resuming operation of the Winfieldplant since the fall of 1935 employed others to do the work of suchemployees, and in all other cases place such employees on a preferen-tial list to be offered employment, in the order of seniority, as andwhen their services are needed;(b)Make whole the employees described in the preceding para-graph, and each of them, in all cases in which the respondent hassince resuming operations in the fall of 1935 employed others to dothe work of such employees, by payment to each of them, respectively,of a sum of money equal to that which each of them would normallyhave earned as wages during the period from the respective dates onwhich such others were employed in their places to the date of suchoffer of reinstatement, computed at the wage rate such others soemployed were paid during such period, less the amount, if any,which each respectively earned during such period; 38NATIONAL LABOR RELATIONS BOARD(c)Offer immediate employment at the Winfield plant to any andallother persons who were members of Local No. 2051, UnitedTextileWorkers of America, in November, 1935, in all cases in whichthe respondent has since the fall of 1935 employed others to do workfor which such persons are experienced, and in all other cases placesuch members on a preferential list to be offered employment, in theorder of seniority as and when their services are needed;(d)Upon request, enter into negotiations with Local No. 2051 forthe purpose of collective bargaining in respect to the strike settlementproposal of November, 1934;(e)Post notices immediately in conspicuous places in all of itsplants and at the entrances to such plants, stating (1) that it willcease and desist as aforesaid; and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days from thedate of posting.